Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Jennison Natural Resources Fund, Inc.: We consent to the incorporation by reference, in this registration statement (No. 811-05206) on Form N-1A of Jennison Natural Resources Fund, Inc. (hereafter referred to as the Fund), of our report dated July 27, 2007, with respect to the statement of assets and liabilities, including the portfolio of investments, of the Fund as of May 31, 2007, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the four-year period then ended, which report appears in the May 31, 2007 annual report on Form N-CSR of the Fund. We also consent to the references to our firm under the headings Financial Highlights in the Prospectus and Other Service Providers and Financial Statements in the Statement of Additional
